DETAILED ACTION
This action is in response to the communication filed on 10/15/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 10/15/2021, the claims 1-19 are allowed.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In view of the applicant amendment filed on 10/15/2021 all rejections have been withdrawn. 
Terminal Disclaimer
A terminal disclaimer has been approved by the office after it has been filed by the applicant on 10/15/2021. Thus, a double patenting rejection is withdrawn.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1, 10 and 19. Therefore, combination of claimed elements recited in independent claims 1, 10 and 19 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart et al discloses US 20080243777 A1 SYSTEMS AND METHODS FOR RESULTS LIST NAVIGATION USING SEMANTIC COMPONENTIAL-GRADIENT PROCESSING TECHNIQUES.
Zieman discloses US 6401061 B1 Combinatorial computational technique for transformation phrase text-phrase meaning.
 SMILEY et al discloses US 20120296637 A1 METHOD AND APPARATUS FOR CALCULATING TOPICAL CATEGORIZATION OF ELECTRONIC DOCUMENTS IN A COLLECTION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A Sana/Primary Examiner, Art Unit 2166